DETAILED ACTION
	This Office action is in response to applicant’s amendments and arguments filed 06/24/2021.  
Status of the Claims
	In applicant’s amendments claims 1-20 were amended.  Claims 1-20 are currently pending and considered below. An action on the merits now follows.
Response to Amendment
The rejections under 35 U.S.C. § 112(b) have been obviated in view of applicant’s amendments and arguments, and were withdrawn.  
Interpretation of the “forefoot structure”, “heel structure”, and “stabilizing structure” under 35 U.S.C. § 112(f) has been obviated in view of applicants amendments.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-8, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 4822027 A (Kascak). 

	Regarding Independent Claim 1, Kascak discloses a foot exercise device (a user is capable of placing the device on the floor and using the device for foot exercises) comprising: 
	a base  structure (baseboard 10) configured to remain stationary (baseboard 10 is configured to stay stationary during use); 
	and a paddle (hand board 38) structure pivotally coupled (at pivot 40) to the base structure (hand board 38 pivots about pivot 40 relative to baseboard 10), 
	wherein the paddle  structure is configured to be pivoted by a forefoot of a user while the base structure remains stationary (a user is capable of placing their foot between the blocks 26, 28 such that their forefoot is located on hand board 38) and a heel of the user remains stationary relative to the base structure (a user is capable of placing their foot between blocks 26, 28 such that their heel is located on extension 12 which does not move and have their heel held in place while the forefoot is capable of motion due to pivoting of hand board 38).  

    PNG
    media_image1.png
    403
    617
    media_image1.png
    Greyscale

Figure 1: Kascak
	Regarding Claim 2, Kascak further discloses the foot exercise device of claim 1, wherein the paddle structure is configured to be moved by the forefoot towards the heel of the user to shorten a distance between the forefoot and the heel and increase height of arch of the user (the user is capable of pivoting via pivot 40 the hand board 38 with their forefoot wherein pivoting motion in either direction will cause the forefoot to be closer to the heel and raise the height of the arch of the foot).  
	Regarding Claim 3, Kascak further discloses the foot exercise device of claim 1, wherein the paddle structure is configured to be moved by the forefoot without toes of the user contacting with the foot exercise device (the user is capable of raising their toes such that only the forefoot is in contact with hand board 38 while using the device).  
	Regarding Claim 4, Kascak further discloses the foot exercise device of claim 1, wherein the paddle structure is configured to be moved by the forefoot to strengthen plantar fascia of the user (the user is capable of strengthening the plantar fascia by pivoting the hand board 38 with their forefoot).  
	Regarding Claim 5, Kascak further discloses the foot exercise device of claim 1 further comprising a frictional horizontal surface (extension 12) configured to contact a bottom surface of the heel of the user (the user is capable of placing their heel on said extension 12 while the forefoot is positioned on hand board 38).  
	Regarding Claim 6, Kascak further discloses the foot exercise device of claim 1 further comprising a heel cup comprising a vertical surface (rear block 30) configured to contact a rear surface of the heel (“Blocks 26, 28, and 30 are then slid into position along slots 20, 22, and 24 respectfully” Col. 5, lines 18-20; the block 30 is capable of being slid into a position that comes into contact with the rear surface of the user’s heel).  
	Regarding Claim 7, Kascak further discloses the foot exercise device of claim 1 further comprising a block structure (extension 12) coupled to the base structure (extension 12 is coupled to the rear end of baseboard 10), wherein the block structure is configured to be placed against a vertical surface to prevent the base structure from moving (the extension 12 is capable of being placed against a vertical surface via the vertical rear side of extension 12 and preventing movement of the device through contact).  
	Regarding Claim 8, Kascak further discloses the foot exercise device of claim 1, wherein an upper surface of the paddle structure (upper surface of hand board 38) comprises: 
	a first distal area that has a wider surface area configured to interface with a wider distal lower surface area of the forefoot (the first distal area is wider left to right relative to the second distal area and the user is capable of placing the wider distal area of the user’s forefoot on the surface of the first distal area); 

    PNG
    media_image2.png
    538
    480
    media_image2.png
    Greyscale

Figure 1: Kascak Annotated
	and a second distal area that has a narrower surface area (the second distal is narrower left to right relative to the first distal area) configured to interface with a narrower distal lower surface area of the forefoot (the user is capable of placing the narrower portion of their forefoot on the second distal area and the wider distal area of the forefoot on the first distal area).  
	Regarding Claim 10, Kascak further discloses the foot exercise device of claim 1 further comprising one fastener (bolt 40, see Figures 1 and 2), wherein the base structure forms one opening (opening through bearing 74, Figure 2), wherein the paddle structure is configured to pivot relative to the base structure via the one fastener interfacing with the one opening (bolt 40 resides in the opening within bearing 74 and allows for smooth pivotal motion of the hand board 38).  
Claims 1 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 9914009 B2 (Tarkington et al; henceforth Tarkington).
	Regarding Independent Claim 1, Tarkington discloses a foot exercise device (Figure 3) comprising: 
	a base  structure (leg rest 102) configured to remain stationary (leg rest 102 is to remain stationary while pedals 101 pivot); 
	and a paddle (right pedal 101) structure pivotally coupled (at pivot axis P) to the base structure (pedals 101 pivot relative to leg rest 102), 
	wherein the paddle structure is configured to be pivoted by a forefoot of a user while the base structure remains stationary (a user is capable if placing their forefoot on the pedals 101 and pivoting the pedals 101, see Figure 3) and a heel of the user remains stationary relative to the base structure (the user is capable of placing their heels on the end of leg rests 102 and pivoting pedals 101 with the forefeet while the heels remain stationary).  

    PNG
    media_image3.png
    438
    707
    media_image3.png
    Greyscale

Figure 1:Tarkington
	Regarding claim 9, Tarkington further discloses the foot exercise device of claim 1 further comprising: 
	a second paddle structure (left pedal 101), wherein the paddle structure is configured to interface with a right foot (right pedal interfaces with the right foot) and the second paddle structure is configured to interface with a left foot (left pedal 101 interfaces with the left foot); 
	a first fastener (right flange 123, flanges 123 fasten the pedals 101 to the leg rest 102) coupled to the paddle structure (through bar 103) and the base structure (coupled at the end of leg rest 102), wherein the paddle  structure is configured to pivot relative to the base structure via the first fastener (pedals 101 pivot relative to leg rest 102 via the flanges 123); 
	and a second fastener (left fastener 123) coupled to the second paddle  structure (via bar 103) and the base structure (coupled to the end of leg rest 102), 
	wherein the second paddle structure is configured to pivot relative to the base structure via the second fastener (pedals 101 pivot relative to leg rest 102 via the flanges 123).

	Claims 11-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20100228169 A1 (Ootani et al; henceforth Ootani).
	Regarding Independent Claim 11, Ootani discloses a foot exercise device comprising: 
	a base structure (base 1 with member 4) configured to remain stationary (base 1 is configured to rest against the ground and not move during use of the device and member 4 is capable of remaining stationary during use of rotating member 5); 
(sole rest member 6 with circular arch wall 61) movably coupled to the base structure (see Figures 1 and 2 wherein the sole rest member 6 is a cup shape that pivots about pivot 51), 
	wherein the heel cup is configured to be moved by a heel of a user while the base structure remains stationary (see Figures 1 and 2 wherein the user’s forefoot is stationary while the heel is rotated about pivot 51);
	and a forefoot of the user remains stationary relative to the base structure (see Figures 1 and 2 wherein the forefoot of the user is stationary while the heel of the user is pivoted about).  

    PNG
    media_image4.png
    376
    499
    media_image4.png
    Greyscale

Figures 1 and 2: Ootani
	Regarding Claim 12, Ootani further discloses the foot exercise device of claim 11, wherein the heel cup is configured to be moved by the heel towards the forefoot of the user (see Figure 2 wherein the heel cup and heel of the user is closer to the left side of the user’s forefoot relative to Figure 1) to shorten a distance between the forefoot and the heel and increase height of arch of the user (see Figures 2 above wherein the distance between the user’s heel and left side of the forefoot is shorten subsequently raising the arch of the users foot; the device is likewise capable of pivoting to the right reducing the distance on the other side of the foot and raising the arch on that side of the foot as well).  
	Regarding Claim 13, Ootani further discloses the foot exercise device of claim 11, wherein the heel cup is configured to be moved by the heel without toes of the user contacting with the foot exercise device (see Figures above, the user is capable of moving their forefoot forward such that the toes are hanging in front of the fixation means 7 and not in contact with the fixation means 7 and rotating the heel cup with their heel).  
	Regarding Claim 14, Ootani further discloses the foot exercise device of claim 11, wherein the heel cup is configured to be moved by the heel to strengthen plantar fascia of the user (see Figures 1 and 2 wherein the heel is moved by the user relative to the stationary forefoot, the user is capable of performing this action to strengthen the plantar fascia muscle).  
	Regarding Claim 15, Ootani further discloses the foot exercise device of claim 11 further comprising a paddle structure (toe fixation means 7 with links 42) coupled to the base structure (via brackets 11), wherein the paddle structure comprises a frictional horizontal surface (elastic member 22) configured to contact a bottom surface of the forefoot of the user (see Figure 6).  

    PNG
    media_image5.png
    340
    357
    media_image5.png
    Greyscale

Figure 7: Ootani
	Regarding Claim 16, Ootani further discloses the foot exercise device of claim 15, wherein an upper surface (roller 2a) of the paddle structure comprises: 
	a first distal area (outer surface of roller 2a) that has a wider surface area configured to interface with a wider distal lower surface area of the forefoot (the user is capable of placing the wider portion of their forefoot on the outer surface of roller 2a); 
	and a second distal area  (upper surface of elastic member 22) that has a narrower surface area (upper surface of elastic member 22 is narrower than the width of the outer surface of the roller 2a) configured to interface with a narrower distal lower surface area of the forefoot (the user is capable of placing the narrower part of their forefoot on the upper surface of the elastic member 22).  

	Regarding Claim 17, Ootani further discloses the foot exercise device of claim 11 further comprising: a frictional horizontal surface configured to contact a bottom surface of the heel (see Figure 7, the frictional horizontal surface is the flat upper surface of the heel cup 6 wherein the user’s heel rests on said horizontal surface).  
	Regarding Claim 18, Ootani further discloses the foot exercise device of claim 11, wherein the heel cup comprises a vertical surface (circular arc wall 61) configured to contact a rear surface of the heel (see Figures 1 and 2 wherein the users heel is in contact with the wall 61).  
	Regarding Claim 19, Ootani further discloses the foot exercise device of claim 11 further comprising a block structure coupled to the base structure (Figure 7: Annotated, the block structure is the front portion of base 1 in front of the sole resting member fixation means 7), wherein the block structure is configured to be placed against a vertical surface to prevent the base structure from moving (the front block structure is capable of being pressed against a wall through its vertical flat front surface and preventing the base 1 to move during use of the device).  

    PNG
    media_image6.png
    311
    392
    media_image6.png
    Greyscale

Figure 7: Ootani Annotated
	Regarding Claim 20, Ootani further discloses the foot exercise device of claim 11 further comprising one fastener (pivot 51), wherein the base structure forms one openings (see Figure 4 wherein the pivot 51 is cylinder shaped indicated with dash lines within member 4 and thus must reside within a hole within member 4) wherein the heel cup is configured to pivot or move translationally relative to the base structure via the one or more fasteners interfacing with the one opening (rotating member 5 pivots about pivot 51 which resides in the opening in member 4).   
Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY T MOORE whose telephone number is (571)272-0063.  The examiner can normally be reached on M - Th 7:00-5:00pm; Friday 7-12 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZACHARY T MOORE/Examiner, Art Unit 3784                                                                                                                                                                                                        
/GARRETT K ATKINSON/Primary Examiner, Art Unit 3784